Title: To Thomas Jefferson from George Jefferson & Company, 17 June 1799
From: George Jefferson & Company
To: Jefferson, Thomas



Dear Sir,
Richmond 17th. June 1799.

Your favor of the 15th. inclosing an order on Mr. John Barnes for $:800—is receivd.
We shipped on Saturday last six hogsheads of your Tobacco to New York with four of Mr. Randolphs agreeably to your direction.
The current Cash price of Tobo. is now 45/—we sold a small crop a few days ago which we were advised was prime at 48/—this is the highest price of which we have heard, except a Hhd: or two every now & then in Manchester—where two or three merchants who are large holders have been giving high prices for a single Hhd: or so, evidently with the view of raising the price in order to sell out—of this I have had pretty good proof—having offered the same person a very good parcel of 50 Hhds: at 8$: on a credit of 60 days, who had given 52/. Cash for a single Hhd:—& which offer of mine he refused—
I am entirely at a loss what to make of Mr. Goode’s story—I cannot account for it on any other principle than that some young men when they get at a distance from home are fond of dealing in the marvellous—I had the curiosity to call on Mr. Gallego—who says as I expected, that he has not bought a Hhd: of Tobo. for several months—and that so far from his having given 56/. he sold some on Friday last belonging to a friend of his at 45/.—
I will send you the price of flour at the time you mention—which by the bye I think you will find in one of my former letters.
I am Dear Sir, Your Very Hbl: servt.

Geo. Jefferson & co.

 